Broyles, C. J.
(After stating the foregoing facts.) A common carrier of passengers for hire is bound to use extraordinary care and diligence to protect them, in transit, from violence or injury by third persons; and whenever a carrier, through its agents and servants, knows, or has opportunity to know, of a threatened injury to a passenger from third persons, whether such persons are passengers or not, or when the circumstances are such that injury to a passenger from such a source might reasonably be anticipated, and proper precautions are not taken to prevent the injury, the carrier is liable for damages resulting therefrom. Brunswick & Western R. Co. v. Ponder, 117 Ga. 63 (1) (43 S. E. 430, 60 L. R. A. 713, 97 Am. St. Rep. 152); Savannah, Florida & Western Ry. Co. v. Boyle, 115 Ga. 836 (1) (42 S. E. 242, 59 L. R. A. 104); Hillman v. Georgia R. &c. Co., 126 Ga. 814 (56 S. E. 68, 8 Ann. Cas. 222); Grimsley v. Atlantic Coast Line R. Co., 1 Ga. App. 557 (1) (57 S. E. 943).
*369A carrier is liable in damages for injuries to a passenger caused by the wilful and wanton acts of its employees, even though the purpose of the employees was not to serve their employer by such acts. Savannah, Florida & Western Ry. Co. v. Quo, 103 Ga. 125 (1), 126 (29 S. E. 607, 40 L. R. A. 483, 68 Am. St. Rep. 85), and citations; Wolfe v. Georgia Ry. & Electric Co., 2 Ga. App. 499 (1) (58 S. E. 899).
‘‘Damages recoverable for a breach of contract are such as arise naturally and according to the usual course of things from such breach, and such as the parties contemplated, when the contract was made, as the probable result of its breach” (italics ours). .Civil Code (1910), § 4395. In the instant case it is alleged in the petition that the plaintiff, through Rogers, made an express contract with the defendant, through its agent and servant, the driver of the automobile cab, to transport him safely to the railroad-shops by turning in at a designated entrance; that said agent was notified and warned that if he did not turn in at that entrance, but continued driving on the highway past the entrance, the probability was that his passengers would be attacked and injured by a band of strikers; that when the cab arrived at the point on the highway where it was necessary to turn off in order to arrive at the des: ignated entrance, the driver was so informed by Rogers and was told to turn in, but the driver knowingly and wilfully refused to so turn in, and drove on past the entrance at a high rate of speed until he came in contact with the strikers, who inflicted the injuries upon the plaintiff sued for. Under these allegations in the petition, and the decisions cited above, the petition was not subject to the demurrer interposed. This ruling is not affected by the fact that the injuries to the plaintiff were inflicted after he had been forced by the strikers to disembark from the defendant’s cab, and after the strikers had carried him some two miles up the highway.
The decisions cited by counsel for the plaintiff in error, holding that a defendant is not liable where there intervenes, between its wrongful act and the injuries sued for, a wilful, malicious, and criminal act of a third person, do not apply in a case like this, where the defendant had reason to apprehend that its original wrongful act would probably result in its passenger being criminally assaulted by the third person.
*370The court properly overruled the demurrer 'interposed.

Judgment affirmed.


Luke and Bloodworlh, JJ., concur.